 



EXHIBIT 10.16

 

PCM, Inc.

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements. Our executive officers participate in executive bonus
plans established by the Compensation Committee of our Board of Directors and
adopted by our Board of Directors.

 

Executive Officer  Annual
Base Salary   Bonus  Frank F. Khulusi           Chairman and Chief Executive
Officer   $833,000    (1)             Brandon H. LaVerne           Chief
Financial Officer, Treasurer and Assistant Secretary   $381,000    (1)        
    Robert I. Newton           Executive Vice President, Chief Legal Officer and
Secretary   $378,000    (1)             Simon M. Abuyounes           Executive
Vice President – IT and Operations.   $367,000    (1)             Robert J.
Miley           President   $500,000    (1)

 



 



(1) All executives are eligible to participate in our executive bonus plans
referenced above.

 

 

 



 